Exhibit 10.1

Mitek Systems, Inc.

Executive Bonus Program Fiscal Year 2015

Objective

The objective of the Mitek Executive Bonus Program (the “Program”) is to reward
executives with an opportunity to earn an annual cash bonus for their
contributions to the achievement of corporate goals during the fiscal year. This
plan is intended to ensure a competitive total compensation opportunity and to
foster a team effort in the attainment of corporate goals.

Program Design

The Program provides for the payment of an annual cash bonus that is based upon
the percentage achievement of the fiscal 2015 annual revenue and non-GAAP net
income targets set by the Board of Directors (the “Board”) as well as individual
performance goals.

Annual cash bonuses are computed as a percentage of the participant’s annualized
salary earned during the 2015 fiscal year. The bonus targets for the CEO and CFO
are equal to 80% and 50%, respectively, of their respective annualized salaries
for fiscal 2015. The total annual cash bonus will be comprised of the following
components: 50% based on revenue performance, 25% based on non-GAAP net income
performance and 25% based on individual performance goals.

Eligibility

In order to be eligible for a bonus award, the participant must be employed by
the Company for a minimum of a full quarter of the fiscal year for which an
annual bonus is earned. Each participant will be paid after the close of the
books and annual audit at the end of the 2015 fiscal year, and any bonus payable
will be calculated pro rata to the number of days of employment with the Company
during the 2015 fiscal year

Limitations

The Program is administered by the Compensation Committee. Final authority and
full discretion in all matters pertaining to the development or amendment of the
Program and the granting of any bonus award under the Program rests with the
Compensation Committee.

Participation in the Program does not in any way imply a contractual
relationship for employment or in any way alter the at-will employment
relationship with the Company.